Cross appeals from an order of the Supreme Court (Rose, J.), entered June 3, 1994 in Tioga County, which, inter alia, conditionally granted defendants’ motions to dismiss the amended complaint on the ground of forum non conveniens.
We agree with Supreme Court’s well-reasoned decision to conditionally grant defendants’ motions to dismiss the amended complaint on the ground of forum non conveniens and, further, reject plaintiff’s assertion that such motions were barred by laches. The parties’ remaining contentions have been examined and found to be lacking in merit.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.